Title: From James Madison to Edward Coles, 7 July 1816
From: Madison, James
To: Coles, Edward


        Confidential
        
          Dear Sir
          Montpelier July 7. 1816
        
        Circumstances have arisen which make it expedient to forward communications to St. Petersburg by a special hand. Would the trip be agreeable to you? You probably know the allowance usual on such occasions. It is I believe $6 a day; the outward & return passage provided by the public; the expences on shore borne by the party himself. Unless a direct opportunity can be promptly found; it is probable that the course will be via England. Should you think favorably of the proposition, it may be well to ascertain by letter to Mr Monroe who is still at Washington, all the particulars which may be interesting to you; among others the precise amount of the allowance, and the probable time when your departure will be required. Whether your decision be in the affirmative or negative, be so good as to let me know it as soon as you can. Accept my cordial regards
        
          James Madison
        
      